                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JAMIE ARNOLD,

                   Plaintiff,                                        8:18CV414

    vs.                                                                ORDER

JOHNNY'S ITALIAN STEAKHOUSE,
LLC, HEART OF AMERICA
MANAGEMENT, LLC, and JOHN DOES
1-5,

                   Defendants.

    After a review of the parties’ joint proposed amended progression order,

    IT IS ORDERED:

    1)     The deposition deadline for those witnesses located in Moline, Illinois is extended
           to September 20, 2019.

    2)     The deadline for filing motions to dismiss and motions for summary judgment is
           extended to October 21, 2019.

    3)     The deadline for filing motions to exclude testimony on Daubert and related
           grounds is extended to October 21, 2019.

    4)     The parties shall comply with all other deadlines previously set that are not
           inconsistent with this order.

    5)     All requests for changes of deadlines or settings established herein shall be directed
           to the undersigned magistrate judge, including all requests for changes of trial dates.
           Such requests will not be considered absent a showing of due diligence in the timely
           progression of this case and the recent development of circumstances, unanticipated
           prior to the filing of the motion, which require that additional time be allowed.


    Dated this 19th day of August, 2019.

                                                  BY THE COURT:


                                                  s/ Michael D. Nelson
                                                  United States Magistrate Judge
